Title: From James Madison to Horatio Gates Spafford, 1 May 1824
From: Madison, James
To: Spafford, Horatio Gates


        
          Dr. Sir
          Montpr. May 1. 1824
        
        I have recd. your letter of Apl 4. on the subject of your Work just published. I am at a loss what to suggest as to the mode of transmitting it. If you can find a conveyance to Mr. Cutts 2d. Comptroller at Washington, he will be able to forward it thence. I will endeavor to remit thro’ the same channel the price of the volume. It is not easy to obtain a note of so small an amount, nor convenient to send specie by the mail.
        I doubt not the value of your new publication bu⟨t⟩ I must be cautious in prom⟨ising⟩ to perform the task you intim⟨ate?⟩ the span of remainin⟨g⟩ […] contracted, it may excl⟨ude⟩ wch. wd. otherwise […]
      